PER CURIAM:
Fanaye Woudneh, a native and citizen of Ethiopia, petitions for review of a final order of the Board of Immigration Appeals (Board) denying her motion to reopen deportation proceedings based on a claim for protection under the United Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment.
Woudneh contends that the Board abused its discretion in declining to reopen her case to allow her to present her CAT claim. See Stewart v. U.S. INS, 181 F.3d 587, 595 (4th Cir.1999). We have reviewed the administrative record and the Board’s decision and find no abuse of discretion in its refusal to grant the motion to reopen. See 8 C.F.R. § 1003.2(c)(1) (2003); INS v. Abudu, 485 U.S. 94, 104-05, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988).
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED